UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A-1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 Commission File Number: 000-31165 ECOLOCAP SOLUTIONS INC. (Exact Name of Small Business Issuer as specified in its charter) NEVADA (State or other Jurisdiction of Incorporation or Organization) 1250 S. Grove Ave Suite 308 Barrington, Illinois, 60010 (Address of principal executive offices) 866-479-7041 (Issuer’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of May 10, 2010 - $11,040,164. REASON FOR AMENDMENT This Form 10-K is being amended to correct the financial statements, management's discussion and analysis of the financial condition and results of operations, and to include the auditor's report. 2 TABLE OF CONTENTS Page PART I Item 1. Business. 4 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments. 14 Item 2. Properties. 14 Item 3. Legal Proceedings. 14 Item 4. Submission of Matters to a Vote of Security Holders. 14 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 15 Item 6. Selected Financial Data. 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 8. Financial Statements and Supplementary Data. 21 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 37 Item 9A. Evaluation of Disclosure Controls and Procedures. 37 Item 9B. Other Information. 38 PART III Item 10. Directors and Executive Officers, Promoters and Corporate Governance. 38 Item 11. Executive Compensation. 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 44 Item 13. Certain Relationships and Related Transactions, and Director Independence. 45 Item 14. Principal Accounting Fees and Services. 47 PART IV Item 15. Exhibits and Financial Statement Schedules. 48 Signatures 53 Exhibit Index 54 3 PART I. ITEM 1. BUSINESS EcoloCap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. EcoloCap Solutions Inc. is in the business of reducing carbon emissions. We plan to develop economically feasible renewable energy and carbon reduction initiatives. History of the Business We were incorporated in the State of Nevada on March 18, 2004, as Cygni Systems Corporation. We were originally formed with the intent of raising funds and entering into business as a software design company. From the date of our incorporation until June 17, 2005, we were in the development stage of online and network security management software and online and network security consulting services. A change of control occurred on June 17, 2005. On August 19, 2005, we entered into and closed a Share Exchange Agreement (the “XL Share Exchange Agreement”) with XL Generation AG. Pursuant to the terms of the XL Share Exchange Agreement, we acquired all of the issued and outstanding shares of common stock of XL Generation AG. On August 23, 2005, we filed a Certificate of Amendment with the State of Nevada, changing our name to “XL Generation International Inc.” XL Generation was the holding company of a Swiss entity, XL Generation AG, which was the marketer of an artificial sport surface called “XL Turf.”We aspired to become a leading global force in the artificial turf and flooring markets by building both the strength of the XL brand and strategic partnerships with key regional turf and flooring providers. Our vision was to develop a variety of products other than for sports, aimed at all types of play space, including for landscape and playgrounds. Due to litigation and because of the severe deterioration of our brand name and the poor quality of the products produced at XL Generation AG’s request by its subcontract manufacturer, who produce a poor quality which did not meet the specifications XL Generation AG requested. Also for each shipment the quality surveyor’s at the production plant failed causing deterioration of the brand name XL Turf and XL Generation AG in particular in the European market., our board of directors decided that it was in our best interest to initiate a complete and total withdrawal from the artificial flooring sector, artificial turf and all related business. Following our withdrawal from the artificial flooring sector, artificial turf and all related business and after identifying new business opportunities, we changed our name from “XL Generation International Inc.” to “Ecolocap Solutions Inc.” On November 13, 2007, we filed a Certificate of Amendment with the State of Nevada, changing our name to “EcoloCap Solutions Inc.” Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority under the symbol ECOS. On September 10, 2009, the Company completed the acquisition of 55% of Micro Bubble Technologies (MBT), aprovider of Nano technology, for a purchase price of $7,172,000 in common shares of the Company. This acquisition was funded from common stock. The final purchase price remains subject to post-closing working capital adjustments. The purchase price allocation is considered preliminary; additional adjustments may be recorded during the allocation period specified by the relevant accounting guidance, as additional information becomes known or payments are made. 4 Micro Bubble developed and manufactures M-Fuel, an innovative suspension fuel that far exceeds all conventional fuels’ costs and efficiencies and the NPW machine that converts waste organic oils into biodiesel and pure glycerineIt also developed the Carbon Nano Tube Battery (CNT-Battery), and the Nano Li- Battery both fully recyclable, rechargeable batteries that far exceeds the performance capabilities of any existing battery on the market at this time.The acquisition of this business will enable the Company to expand its reference in an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products. Change in Shell Company Status Since November 2007, the Company changed its orientation (mission) and is now going into CER (Carbon Emission Reduction) credits. The Company changed its name to Ecolocap Solutions in December 2007. The Company has hired a new CEO. The Company has 5 employees and has over 25 employees through subcontracting of part of its development work (scouting, projects documentation work, contracts negotiations). The Company has signed a new lease and has moved to new offices and the Company has revised and reconstructed its web site: Ecolocap.com. Our Business We are a development stage company. EcoloCap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. Our business approach combines science, innovation, and market-ready solutions to achieve environmentally sustainable and economically advantageous, power and energy management practices in the following areas: MBT M-Fuel EcoloCap Solutions Inc., through its subsidiary Micro Bubble Technologies Inc. (MBT), developed M-Fuel, an innovative suspension fuel that far exceeds all conventional fuels’ costs and efficiencies. This environmentally-friendly and economical product is designed to offer fully scalable and customizable fuel solutions that will increase efficiency, lower operating costs, and reduce emissions.M -Fuel is a emulsion of 60% heavy oil, 40%, and a 1% stabilizing additive. The production of M-Fuel takes place in our Nano Processing Units (NPU), a self contained device that is sized for output. The NPU’s can be configured to operate in conjunction with an engine or burner to sully M-Fuel on demand, or pre-manufactured for delivery. M-Fuels unique burning process facilitates increased efficiency, resulting in average reduced gas emissions by 60%, particulate emissions by 98%reduces fuel consumption by 40%, and cut costs by up to 25%. MBT CNT-Battery EcoloCap Solutions Inc., through its subsidiary Micro Bubble Technologies Inc. (MBT), developed the Carbon Nano Tube Battery (CNT-Battery), a fully recyclable, rechargeable battery that far exceeds the performance capabilities of any existing battery on the market at this time. This environmentally-friendly and economical product is designed to offer fully scalable and customizable power solutions that will increase efficiency, lower operating costs, and reduce emissions. Our proprietary technology modifies the fabrication of lead acid batteries by applying a highly-conductive carbon nano tube coating to the anode and cathode cells. As a result, conductive surface area is increased by a factor of billions and electricity is carried out more efficiently.The CNT-Battery’s advanced technology demonstrates eight times the reserve capacity of traditional lead acid batteries, two and a half times the energy density of lithium-ion batteries, and a recharge time of just five minutes; all at a fraction of the cost of lithium-ion batteries. 5 Nano Li Battery The Nano Li battery utilizing new anode and cathode materials is the least expensive and highest Whr/Kg of any comparable Li type battery. NPW Machine NPW Series biodiesel processing machines:Our new processing technology will allow customers to utilize cheaper feedstock, reduce production cost /gallon, and produce biodiesel exceeding all ASTM specs.Our NPW Series processing technology will convert a multitude of fats, oils and greases, virgin and waste, into 100% high quality ASTM specification biodiesel.Most equipment providers must first approve feedstock to ensure biodiesel quality.We do not need to approve biodiesel and there is no limit on the degree of waste oil that can be processed (Up to 99.2% FFA Feedstock).A secondary process is recovers glycerin as a production by product.We also have an additional Glycerin Refining Machine that can make several grades of glycerin to meet applications designated by the customer. CER Recognizing the opportunities created by the Kyoto Protocol Exchange Mechanisms, EcoloCap Solutions Canada Inc. a 100% wholly owned subsidiary of EcoloCap Solutions Inc. has developed an integrated development approach that focuses upon both existing and needed infrastructure facilities to produce substantial new value in the form of tradable CERs. EcoloCap brings together the know-how, capital, technology. EcoloCap has the resources and expertise necessary for the creation of CERs traded in the new Carbon Market. The Company brings together the know-how, capital, technology, engineering, and on-the-ground operators for the successful development of Greenhouse Gases capture and utilization projects under the Clean Development Mechanism. The Carbon Credits (CERs) so created are then sold through established international markets. EcoloCap has developed an integrated development approach that focuses on generating the Carbon Credits in developing countries to produce substantial new value in the form of tradable CERs while at the same time maximizing alternative energy generation co-products for additional revenues. We are engaged in the business of reducing carbon emission. EcoloCap's business is to prepare documentations for CER projects under Clean Development Mechanisms following the signing of an ERPA (Emission Reduction Purchase Agreement) contracts. Over the last months, Ecolocap Solutions management team has pursued the development of the Company in three main activity sectors: Our Current Operations During the past year, the economic crisis has slowed down the CER projects development market. From the beginning of the year and until the end of the second quarter, most of the investors have made their initial investments and deferred new investments in the carbon credit business. In the third quarter, following the economic pickup, the carbon credit business has started to move and investors have been looking for investment projects. Ecolocap Solutions Canada CEO went back to Vietnam and China to reactivate discussions and negotiations for its portfolio of existing projects. After a few trips, discussions and negotiations that occurred over the past six months, 8 ERPA (Emission Reduction Purchase Agreement) contracts were reactivated in Vietnam. 6 During the past six months our CEO, accompanied by BEWTE (scouting agency) personnel, have visited over 10 potential sites. Of those visits, EcoloCap Solutions Canada is presently negotiating which 5 potential projects owners. During the past year, MBT has prepared to launch its new CNT Battery and deseminated independent test results to verify the claims mad by Ecolocap per the Li Battery. Ecolocaphas continued to market its M-Fuel technology internationally through direct sales and distribution agreements that are signed or in the final stages of completion. These agreements have taken place in industries ranging from maritime to telecommunications. Ecolocap also introduced the biodiesel process and is presently undergoing contract negotiations for multiple installations. The Nano Li Battery promise to change the panorama of the energy storage market in the near-term by offering superior performance compared to existing lithium-ion batteries and greatly reduced prices. Several industries, including the telecommunications industry, have been receptive with either substantial orders or serious demonstrations of interest. In independent laboratory testing, Nano Li Batteries have proven, will deliver up to 140% the reserve capacity of a lithium-ion battery, while taking only ten minutes to recharge, as compared to five to 12 hours for standard batteries. MBT has also developed a new process that blends non-miscible liquids (oil and water) on a submicron level in order to create a new non-emulsified fuel product that it calls EM-Fuel. This fuel has been tested over the past two years on internal and external combustion engines that burn kerosene, diesel, bio-diesel, waste oil, and heavy “bunker” oils. EM-Fuel has numerous diesel applications, including marine, wheeled vehicles, and open furnaces. Laboratory and actual in use measurements have demonstrated a 25% reduction in cost for fuel and maintenance, while reducing particulate CO2 and NOx emissions by 60%. The M-Fuel can also be used without any modification of the engine or furnace burning the oil. Ecolocap Solutions has conducted an analysis of MBT M-Fuels impact on the environment in relation to its carbon credit earning potential, and the economic significance for M-Fuel users. MBT’s M-Fuel has been proven through initials laboratory tests and on site usage to reduce fuel costs by some 25%, depending on the cost of pre-processed fuel. In addition, it reduces the emission of greenhouse gases on an average of 60%, resulting in the creation of an important source of Certified Emission Reduction (CER) credits. Potential M-Fuel users such as, fleet operators of buses, trucks, boats, heavy equipment, and fixed machinery, will financially benefit not only from the considerable fuel cost savings, but from CER generated income as well. The Company has prepared preliminary comparative testing results on the MBT Nano – Li Battery. These preliminary test results clearly demonstrate the CNT-Battery’s enhanced performance characteristics. The Company held an event at its Korean factory on Tuesday November 3, 2009, to showcase its two core technologies, M-Fuel and the CNT-Battery, for the first time to the public. Technical Support The most important part of developing a CER project is to establish and document the validity and the financial additionality of the project – that element which demonstrate that the carbon emission reduction project would not have otherwise occurred. It is also essential to document and to verify the methodologies applied, as outlined in the project development document. 7 For each CER project, the documentation process includes the following steps; preparation of the project’s PIN (Project Idea Note) which consist of preparing a description of the project and the applied technology, verifying if it is acceptable under the criteria of the Kyoto Protocol. Once completed, the PIN is presented to the local authority (Designated National Authority (DNA)) of the country which the project is located for approval. Following the approval of the PIN, starts the preparation of the PDD (Project Design Document). In the PDD, we prepare detailed description and documentation of the project, technical and financial information. This step requires identification and meetings with consultants and suppliers which will prepare costs estimate and will make technical proposition for the project. After the completion of the PDD, the document will be presented to the Designated Operating Entity (DOE), who will validate the technical, financial additionality and methodology of the project. After going through the DOE approval the Project’s PDD will be presented to the EB (Executive Board) who will give the final registration of the project. Financing, Project financing and CER sales In order to help CER project owners and to accelerate the project development, Ecolocap Solutions Canada has started discussions with potential investors, brokers and CER buyers. On December 30, 2009, EcoloCap Solutions has entered into a Partnership Agreement with Gazprom Marketing and Trading to finance and prepare the registration process of EcoloCap's portfolio of existing and potential Certified Emission Reductions (CERs) under the Clean Development Mechanism (CDM). As of March 31, 2010, the due diligence of the first 9 Projects under the above mentioned Agreement are now under way with all concerned parties that should be concluded in the next two months. EcoloCap will receive a fee corresponding to a price per unit of CER generating from the sale of the CER of these projects. Kyoto Protocol & Voluntary Markets The Kyoto Protocol established various exchange mechanisms in order to achieve its targeted reduction in carbon emission. As both world populations and economies continue to grow, substantial changes in energy use as well as advances in efficiency and technological innovations will be required in order to fight the global warming of the earth phenomenon and help reduce pollutant emissions.It is from this global movement that the Kyoto Protocol was born, bringing new words and new concepts such as Carbon Markets, Carbon Finances, Carbon Credits and Carbon Trading.Adopted in 1997, the Kyoto Protocol requires that industrialized countries agree to limit their Greenhouse Gases (GHG) emissions in the period 2008-2012 at 5.2% below their 1990 emissions levels.Increasingly, countries and companies not bound by Kyoto Protocol are voluntarily creating national schemes and offsetting their emissions associated to their normal activities as part of their corporate responsibility. Under Kyoto, carbon credits are acquired by organizations and governments to comply with their emission reduction target set under the Kyoto Protocol or other compliance initiatives (for example, the EU Emission Trading Scheme). Carbon trading takes place following a cap and trade approach, which is an administrative approach used to control pollution by providing economic incentives for achieving reductions in the emissions of pollutants. Two project-based mechanisms were designed to lower the overall cost of participating countries in meeting their domestic emission reduction targets and to help developing countries and countries in transition in their sustainable development by encouraging technology transfer: Clean Development Mechanisms (CDM) A project-based financing mechanism, where eligible developed countries may purchase carbon credits - Certified Emission Reductions (CERs) - generated by projects hosted in developing countries. Purchasing these credits may be done either to fulfill compliance requirements, or for investment purposes, as is the case for US companies. 8 Joint Implementation (JI) It encourages the realization of emissions abatement and the issuance of carbon credits - Emission Reduction Units (ERUs) - by the implementation of projects by a developed country (or entity) in another developed country.Outside Kyoto, organizations around the world have started to use carbon credits as a voluntary way to reduce their carbon emissions. This has created a voluntary carbon credit market (for example, the Chicago Climate Exchange) which has seen rapid growth in the past 3 years, driven primarily by increasing public awareness of climate change. The Kyoto Protocol established various exchange mechanisms in order to achieve its targeted reduction in carbon emission .One of these mechanisms is the Clean Development Mechanism or CDM, which is an investment or activity in a developing country that reduces emissions of Greenhouse gases. The carbon credits resulting from CDM projects, referred to as Certified Emission Reductions (CERs) may then be sold to governments or companies in the industrialized world, allowing them to meet their Kyoto compliance targets. In addition to the targets set by Kyoto, countries and companies not bound by the Kyoto Protocol are voluntarily creating national schemes and offsetting their emissions associated to their normal activities as part of their corporate responsibility. Our Vision EcoloCap brings together the innovation, engineering, and industry knowledge to create products that have a significant—constructive and quantifiable—impact on the environment, while cost-effectively enhancing intrinsic performance characteristics.With these ground-breaking alternative energy products , EcoloCap is uniquely positioned to unleash the power of nanotechnology and revolutionize the world largest markets, and will be recognized as a leading provider of emission reduction solutions, eco technologies and services which generate financial gains from greenhouse gas emissions reduction. EcoloCap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. Our business approach combines science, innovation, and market-ready solutions to achieve environmentally sustainable and economically advantageous, power and energy management practices in the following areas: On-Road Transportation: EV/PHEV, trucks, buses, public fleets, mass transit fleets, private fleets Off-Road Transportation: marine engines, locomotives, construction equipment Power Generation: cell towers, data centers, apartments complexes, hospitals, universities Grid Stabilization: utilities, energy services, systems operators, merchant operators, municipalities Industrial: power plants, manufacturing plants, boilers, furnaces, turbines, driers, kilns Government: military, defense contractors, systems integrators, aerospace, propulsion systems Carbon Credits: Hydro Power, landfill, biomass valorization, industrial improvement, mass transportation We are also in the business of preparing documentations for CER projects under Clean Development Mechanisms following the signing of a ERPA (Emission Reduction Purchase Agreement) contracts. 9 Our Approach Recognizing the opportunity these new mechanisms represent, we are developing an integrated development approach that focuses upon both existing and needed infrastructure facilities to produce substantial new value in the form of tradable CERs while at the same time maximizing alternative energy generation co-products. Our partners with owners of facilities emitting the harmful greenhouse gas as well as with all other environmental projects’ owners in developing countries, to capitalize on the opportunities afforded by the emerging market in carbon credit trading turning potential liabilities into lucrative resources while maximizing available possibilities for clean and renewable energy production. Webring together all the elements - capital, engineering, network and know-how - required to successfully operate in the emerging carbon market; our integrated solutions gives us the necessary flexibility to develop stand alone or joint venture carbon projects. The most important part of developing a CER project is to establish and document the validity and the financial additionality of the project – that element which demonstrate that the carbon emission reduction project would not have otherwise occurred. It is also essential to document and to verify the methodologies applied, as outlined in the project development document. Ecolocap Solutions has hired technical scientist and engineers whose roles and responsibilities are to help the projects developers in preparing, building and validating these projects. They must also research and validate the methodologies applied. For each CER project, the documentation process includes the following steps; preparation of the project’s PIN (Project Idea Note) which consist of preparing a description of the project and the applied technology, verifying if it is acceptable under the criteria of the Kyoto Protocol. Once completed, the PIN is presented to the local authority (Designated National Authority (DNA)) of the country which the project is located for approval. Following the approval of the PIN, starts the preparation of the PDD (Project Design Document). In the PDD, we prepare detailed description and documentation of the project, technical and financial information. This step requires identification and meetings with consultants and suppliers which will prepare costs estimate and will make technical proposition for the project. After the completion of the PDD, the document will be presented to the Designated Operating Entity (DOE), who will validate thetechnical, financial additionality and methodology of the project. After going through the DOE approval the Project’s PDD will be presented to the EB (Executive Board) which represents UNFCCC (organism representing the Kyoto signatories’ countries ) who will give the final registration of the project. In return for the preparation of documentations, EcoloCap will receive a commission corresponding to a % of the revenues on the sale to the broker of the CER of the project. Also, as defined in the ERPA (Emission Reduction Purchase Agreement) contracts, EcoloCap will guaranty a fix selling price (belowfuture market selling price)of CER to the owner of a project. EcoloCap will thus receive revenue from the difference between the market selling price and the guarantied fix selling price to the project owner. The preparation of documents, the completion ofa project may spread over a 12-18 months period before the project generates any revenues. Emission Trades An emission trade typically occurs when a country or company seeking to meet its emissions allowances purchases emissions credits from a country or company that has reduced its emissions beyond its requirement to do so. This transaction can benefit both participants. Purchasers are able to reach goals that require more emissions reductions than they can cost-effectively achieve through their own operational changes and they do not then incur financial penalties. Sellers are rewarded financially for their investments in emission reductions. 10 Regulation Our CER operations are subject to the CDM mechanism of the Kyoto Protocol as well as to national policies and regulations of countries which are signatories of this Protocol. The MBT batteries will be undergoing full destructive testing and should be completed by the end of the 3rd quarter.At the present time the only regulations that may affect the MBT Nano Li battery is the transportation by passenger plane.Once destruction testing demonstrates the safety of the batteries they should be allowed to be transported passenger plane. We will be seeking final approval by CARB to burn M-Fuel in California. Acquisitions We plan to sign other ERPA in the future. We have not identified any additional acquisitions at this time. Competition There are many battery manufacturers and types of batteries.The battery market is defined by the mission and cost.To date there is no direct comparison for our batteries and we plan to initially impact the mission sensitive projects. The M-Fuel technology is unique and is superior to any type of emulsion fuel at reduced selling process than the pre-processed fuel.In our process we recover the free SOx and NOx present in fuel before processing. No other emulsion process cleans the fuel.This process will also be marketed as a stand alone process for the elimination of Sulphur from fuel oil. The bio-diesel processing system makes diesel biodiesel from wasted fats.The MBT process is superior to competing process and at 25% of the cost.The MBT process is the only process that produces 99% pure glycerine by product. In our business, we will compete with other businesses that generate, buy and sell CER (CER aggregator or consultants). The markets in which we do business are highly competitive. In the market in which we operate, there are many competitors, some of which are significantly larger, have access to much more important resources or capital than us, or have established reputations among potential customers. Operative Agreements Prerequisites to work on an ERPA, is for the project owners to implement their project and implies in a lot of cases to find proper financing. In order to help CER project owners and to accelerate the project development, during the last six months Ecolocap Solutions has discussed with numerous potential investors, brokers and CER buyers. Dated as of October 13, 2008 and effective as of October 21, 2008, Ecolocap Solutions Inc. (“EcoloCap”) and Cantor CO2e LLC and its affiliates (“CantorCO2e”) entered into an exclusive Greenhouse Gas Offset Management Services Representation Agreement to work towards and marketing EcoloCap’s growing portfolio of potential Certified Emission Reductions (CERs) and pre-Clean Development Mechanism (CDM) Verified Emission Reductions (VERs). Dated as of December 30, 2009 and effective immediately, Ecolocap Solutions Canada Inc. (“EcoloCap”) and Gazprom Marketing and Trading and its affiliates (“GazProm”) entered into a partnership agreement for the development of CDM projects in Asia. 11 On September 16, 2009, we announced that our new subsidiary, Micro Bubble Technology (“MBT”), has signed an agreement with Next-Alternative Inc., subject to the payment of $2 million in return for the exclusive right to market and distribute MBT’s Carbon Nano Tube Battery for wheeled applications in North America.In addition, Next-Alternative is a distributor for MBT’s EM Fuel, has sold an EM-Fuel Nanomizer to make EM-Fuel for use in Montreal. On October 6, 2009, we announced that our subsidiary, Micro Bubble Technology (“MBT”), has further enhanced distribution of its Carbon Nano Tube Battery (CNT-Battery) by signing a multi-million dollar distribution agreement with HALO Renewable Energy LLC (“Halo”), of Portland, OR. ITEM 1A.RISK FACTORS We were unsuccessful in manufacturing artificial surfaces, and we have changed our business direction from manufacturing artificial surfaces to reducing carbon emission. We were unsuccessful in our original business endeavour of manufacturing artificial surfaces. There can be no assurance that we will be successful in our new business direction of reducing carbon emission. As such you could lose your investment. Our proposed business is speculative and we have just begun operations in reducing carbon emission. Our plan of operation is speculative. Although we have appointed officers and directors, they do not have a vast experience in reducing carbon emission; we currently have one officer that has experience in carbon emission. The likelihood of achieving our plans is remote, and it is possible that you could lose your entire investment. Need for substantial additional capital. We are in need of substantial additional capital, without which our ability to continue as a going concern will be jeopardized. In order to fund our ongoing, day-to-day operations, as well as to develop the ERPA contracts, we will continue to require significant amounts of additional capital, and the failure to obtain such additional capital will materially adversely affect our operations. In order to fully implement our plan of operation, it will be necessary to raise between $2,000,000 to $5,500,000. There is no assurance that we will be successful in raising additional capital. If we raise additional capital through the sale of common stock, you could experience significant dilution. If we are unsuccessful in raising such additional capital, you could lose your entire investment. Changes in laws and regulations over which we have no control can significantly affect our business and results of operations. Any Change in the CDM Mechanism policy, any change of governmental entity that regulates our operations of the concerned country may enact new legislation or adopt new laws and regulations or policies at any time, and new judicial decisions may change the interpretation of existing legislation or regulations at any time Our reliance on third-party suppliers and service providers poses significant risks to our business and prospects. We intend to contract with third parties for goods and services that will be essential to our operations, such as preparation of PIN and PDD services. If the scopes of services or pricing are not commercially reasonable, we may incur additional costs. For example: · our service providers may fail to properly prepare the PIN and PDD and project assessment ( DOE ‘s validation ) · our suppliers and service providers may face preparation delays due to natural disasters or strikes, lock-outs or other such actions; · one or more suppliers or service providers could make strategic changes in the services they offer; and 12 · some of our suppliers will be small companies which are more likely to experience financial and operational difficulties than larger, well-established companies, because of their limited financial and other resources. · Administrative delay due to the registration with Executive Board of The CDM-Kyoto could also result in supplementary delay. As a result of any of these factors, we may be required to find alternative suppliers for the services on which we rely. Accordingly, we may experience delays in obtaining appropriate services on a timely basis and in sufficient time from such alternative suppliers at a reasonable price, which could delay services to our customers and adversely affect our revenues, financial condition, and results of operations, cash flow and liquidity. Our auditors have issued a going concern opinion meaning there is substantial uncertainty whether we will continue operations. Our auditors have issued a going concern opinion in their report dated March 31, 2009. This means that, as of the time of the opinion, there was substantial doubt that we could continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. We lack an operating history and have losses that we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we will cease operations and you will lose your investment. Our recent financial statements may not provide sufficient information to assess our future prospects. Our likelihood of success must be considered in light of all of the risks, expenses and delays inherent in establishing a new business, including, but not limited to, unforeseen expenses, complications and delays, established competitors and other factors. Irrespective of the quality of products and skills of management, we may still never achieve profitable operations. Because there is an extremely limited public trading market for our common stock, you may not be able to resell your stock. There is currently an extremely limited public trading market for our common stock, and there may never be a broad public trading market. Therefore, investors may not be able to resell their common stock. We are highly dependent on our executive management and other key employees. Should we lose executive management or other key employees due to death, disability, and retirement or otherwise, such loss could adversely affect our management and operations. We rely heavily on our executive management and key employees to provide services and for continued business development, including, in particular, our officers and directors, Mr. Tri Vu Truong, Mr. Michel St-Pierre, Mr. Claude Pellerin, Mr. Mark Lawson, Michael Siegel, Robert Egger and Jeung Kwak. The Company requires senior management who, in addition to possessing the appropriate skills, will be required to spend time in Asia. At the present time, we do not have employment agreements with any of our officers and directors. Our business could be materially adversely affected if a number of our executive officers, managers and other key employees were to leave us and if we were unable to attract and retain qualified replacements. Because the SEC imposes additional sales practice requirements on brokers who deal in penny stocks, some brokers may be unwilling to trade our shares. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. 13 Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of these additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. FINRA sales practice requirements may limit a stockholder's ability to buy and sell our stock. The Financial Industry Regulation Authority (FINRA) has adopted rules that apply to broker/dealers in recommending an investment to a customer. The broker/dealers must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative, low-priced securities to their non-institutional customers, broker/dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative, low-priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker/dealers to recommend our common stock to their customers, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker/dealers may be willing to make a market in our common stock, reducing our stockholder's ability to resell shares of our common stock. Because we may not be able to adapt to changing market conditions or endure any decline in the carbon reduction emission industry. Our success depends on our ability to sign ERPA with projects owners. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We do not own any real estate. We do not plan on investing in real estate in the near future. We are currently renting office space in Barrington IL for 1,950 per month. The Company believes that its current office facilities will not be sufficient for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS We are not presently a party to any litigation. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On November 30, 2009, at a special meeting of shareholders, our shareholders approved an amendment to our articles of incorporation whereby we increased our authorized shares of common stock from 100,000,000 shares to 500,000,000 shares with a par value of $0.001 per share.The vote was 64,283,000 in favor, 1,000,000 against, and 0 abstained. 14 PART II ITEM 5.MARKET PRICE FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) under the symbol “ECOS”. The following table sets forth for the periods indicated the high and low close prices for the Common Shares in U.S. Dollars. These quotations reflect only inter dealer prices, without retail mark up, mark down or commissions and may not represent actual transactions. Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/09 to 12/31/09 $ $ Third Quarter: 7/1/09 to 9/30/09 $ $ Second Quarter: 4/1/09 to 6/30/09 $ $ First Quarter: 1/1/09 to 3/31/09 $ $ Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/08 to 12/31/08 $ $ Third Quarter: 7/1/08 to 9/30/08 $ $ Second Quarter: 4/1/08 to 6/30/08 $ $ First Quarter: 1/1/08 to 3/31/08 $ $ Holders As of March 31, 2010, we had forty three stockholders of record. Dividends We have never declared or paid cash dividends. There are currently no restrictions which limit our ability to pay dividends in the future. Securities authorized for issuance under equity compensation plans On March 31, 2008, we filed a new Equity Incentive Plan (the “Plan”), effective as of March 31, 2008. On March 30, 2006, we adopted the 2006 Equity Incentive Plan (the “Plan”), effective as of March 24, 2006. Under the Plan, we may issue options, stock appreciation rights, restricted shares, deferred shares or performance shares. The maximum number of such shares of our common stock that may be issued under the Plan is 2,000,000 shares. Our officers, directors, employees and consultants, as well as those of our subsidiaries, may participate in the Plan, as our Compensation Committee may deem to be advisable and in our best interests. No one individual may be awarded options to purchase more than 500,000 shares in any one fiscal year. No one individual may be granted more than 250,000 shares in any one fiscal year. The terms and conditions of each grant shall be as set forth in an award agreement approved by the Compensation Committee. 15 Equity Compensation Plan Information Number of securities remaining Number of securities Weighted-average exercise available for future issuance issued upon exercise of price of outstanding under equity compensation plans outstanding options, options, warrants and (excluding securities reflected Plan category warrants and rights rights in column (a)) (a) (b) (c) Equity compensation n/a n/a n/a plans approved by security holders Equity compensation plans not approved by security holders Total Recent Sales of Unregistered Securities None. Purchases of Equity Securities by the Company and Affiliated Purchasers None. Section 15(g) of the Securities Exchange Act of 1934 Our company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. 16 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Operations The following discussion of the financial condition and results of our operations should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Annual Report on Form 10-K for the year ended December 31, 2009 (this “Report”). This Report contains certain forward-looking statements and our future operating results could differ materially from those discussed herein. Certain statements contained in this Report, including, without limitation, statements containing the words “believes”, “anticipates,” “expects” and the like, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, as we issue “penny stock,” as such term is defined in Rule 3a51-1 promulgated under the Exchange Act, we are ineligible to rely on these safe harbour provisions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaims any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. On November 13, 2007, we changed our name from “XL Generation International Inc.” to “Ecolocap Solutions Inc.” Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority under the symbol ECOS. Over the past three months the Company CEO went to Vietnam to reactivate discussions and negotiations for its portfolio of existing projects. After a few trips, discussions and negotiations that occurred over the past six months, 8 ERPA (Emission Reduction Purchase Agreement) contracts were reactivated in Vietnam. During the past year, Micro Bubble Technologies (MBT) has prepared to launch its new CNT Battery and has continued to market its M-Fuel technology internationally through distribution agreements that are signed or in the final stages of completion. These agreements have taken place in industries ranging from maritime to telecommunications. We have sent our CNT Batteries to independent laboratory testing, CNT Batteries have proven, for the same price as a traditional lead-acid battery, will deliver up to 8 times the reserve capacity of a lead-acid battery and 2.5 times that of a lithium-ion battery, while taking only ten minutes to recharge, as compared to five to 12 hours for standard batteries. MBT has also developed a new process that blends non-miscible liquids (oil and water) on a submicron level in order to create a new non-emulsified fuel product that it calls EM-Fuel. Laboratory and actual in use measurements have demonstrated a 25% reduction in cost for fuel and maintenance, while reducing particulate CO2 and NOx emissions by 60%. The M-Fuel can also be used without any modification of the engine or furnace burning the oil. In September 2009, MBT has signed an agreement with Next-Alternative Inc, which agreed to pay $2 million in return for the exclusive right to market and distribute MBT’s Carbon Nano Tube Battery for wheeled applications in North America. In November 2009, MBT held a Product Event Showcase in Seoul, South Korea. Participants spent time in meetings with EcoloCap representatives going over the numerous business opportunities available to them. Target markets and applications were discussed at length as were the various scenarios of large scale product implementation. 17 In December2009, Ecolocap Solutions Canada signed a partnership agreement with Gazprom Marketing and Trading, for the development of CDM Projects in Asia. January 25, 2010. In January 2010, MBT delivered its first Lithium X batteries to Halo Renewable Energy of Seattle, WA. Halo will conduct preliminary testing in collaboration with a major potential customer. In February 2010, MBT announced that it has signed an agreement with Exponent Inc. Engineering and Scientific Consulting of Phoenix, AZ to test EcoloCap's newly announced Lithium X battery. Business Plan MBT is in the process of locating a site to build its first battery factory in Korea.MBT is also in discussion with various international companies for joint ventures in battery production.MBT will be delivering 60 test batteries to an international communications company and a European bus company.MBT plans to start testing M-Fuel in California by the third quarter of 2010 for approval of the California Air Resources Board. The Kyoto Protocol established various exchange mechanisms in order to achieve its targeted reduction in carbon emission. In addition to the targets set by Kyoto, countries and companies not bound by the Kyoto Protocol are voluntarily creating national schemes and offsetting their emissions associated to their normal activities as part of their corporate responsibility. Recognizing the opportunity these new mechanisms represent, we are developing an integrated development approach that focuses upon both existing and needed infrastructure facilities to produce substantial new value in the form of tradable CERs while at the same time maximizing alternative energy generation co-products. Our partners with owners of facilities emitting the harmful greenhouse gas as well as with all other environmental projects’ owners in developing countries, to capitalize on the opportunities afforded by the emerging market in carbon credit trading turning potential liabilities into lucrative resources while maximizing available possibilities for clean and renewable energy production. Our initial geographical focus will be Vietnam and China followed by expansions into Africa and Latin America. These areas have been identified by leading authorities as representing substantial opportunities for remediation of greenhouse gasses and therefore represent the greatest opportunities for the production of CERs. They also represent geographies in which we can develop efficient operating scale thereby enhancing potential profitability. Results of Operations For the Twelve Month Period ended December 31, 2009 Overview We posted net losses of $975,857 for the year ended December 31, 2009 as compared to net gains of $4,939,044 last year. The loss resulted mainly from selling, general and administrative expenses. Last year loss was caused by the signature of an exclusive Service Agreement with United Best Technology Limited of Hong Kong. United will devote all its intellectual property, knowledge, technology and contacts related to the CER and Clean Development Mechanism projects exclusively for the development of EcoloCap business in an exclusive and define territory. United for the exclusivity of its services was granted Three Million Five Hundred Thousand (3,500,000) restricted shares of our common stock. The cost of the Agreement was accounted for under compensation expense. During the past year, the economic crisis has slowed down the CER projects development market. From the beginning of the year and until the end of the second quarter, most of the investors have secured their initial investments and stalled new investments in the carbon credit business. In the third quarter, following the economic pickup, the carbon credit business has started to move and investors have been looking for investment projects. 18 Ecolocap Solutions Canada CEO went back to Vietnam and China to reactivate discussions and negotiations for its portfolio of existing projects. After a few trips, discussions and negotiations that occurred over the past six months, 8 ERPA (Emission Reduction Purchase Agreement) contracts were reactivated in Vietnam. In order to help CER project owners and to accelerate the project development, Ecolcoap Solutions has started discussions with potential investors, brokers and CER buyers. On December 30, 2009EcoloCap Solutions has entered into a Partnership Agreement with Gazprom Marketing and Trading, tofinance and prepare the registration process of EcoloCap's growing portfolio of existing and potential Certified Emission Reductions (CERs) under the Clean Development Mechanism (CDM). As of March 31, 2010, the due diligence of the projects under the abovementioned agreement is now under way; that should be concluded in the next two months. Development Stage Expenditures Development stage expendituresfor the year ended December 31, 2009, were $265,000 in salaries, $32,700 in travel, $71,400 in rent, $258,000 in compensation expense and $91,400 in professional fees. Sales For the year ended December 31, 2009 we had no gross revenues. Total Cost and Expenses For the year ended December 31, 2009, we incurred total costs and expenses of $975,857. This compared to $4,939,044 for last year. The decrease in total cost and expenses resulted from the signature in 2008 of an exclusive Service Agreement with United Best Technology Limited of Hong Kong. United will devote all its intellectual property, knowledge, technology and contacts related to the CER and Clean Development Mechanism projects exclusively for the development of EcoloCap business in an exclusive and define territory. United for the exclusivity of its services was granted Three Million Five Hundred Thousand (3,500,000) restricted shares of our common stock. The cost of the Agreement was accounted for under compensation expense. We decided to leave the manufacturing and distribution of environmentally sound artificial playing field surfaces and have currently developed an integrated development approach that focuses upon both existing and needed infrastructure facilities to produce substantial new value in the form of tradable CERs. Selling, General and Administration For the year ended December 31, 2009, we incurred selling, general and administration expenses of $470,476. This compared $939,873 for last year. The decrease resulted from the former CEO salary being paid in Company stock (compensation expense) and reduction of the development expenses $10,000. Interest We calculate interest in accordance with the respective note payable. For the year ended December 31, 2009, we charged $42,705. This compared to $162,146 for last year. The decrease is caused by the conversion of $701,000 of debt into common shares and the loans of $447,096 from stockholders at 5% interest. 19 Liquidity and Capital Resources At December 31, 2009, we had $1,944 in cash, as opposed to $23,787 in cash at December 31, 2008. Total cash used in operations requirementsfor the twelve month period ended December 31, 2009 was $542,803. As a result of its new business plan, management estimates that cash requirements through the end of the fiscal year ended December 31, 2010 will be between $2.0 million to $5.5 million. As of the date of this Report, we do not have available resources sufficient to cover the expected cash requirements through the end of the third quarter of 2010 or the balance of the year. As a result, there is substantial doubt that we can continue as an ongoing business without obtaining additional financing. Management's plans for maintaining our operations and continued existence include selling additional equity securities and borrowing additional funds to pay operational expenses. There is no assurance we will be able to generate sufficient cash from operations, sell additional shares of Common Stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue our existence. If our losses continue and we are unable to secure additional financing, we may ultimately be required to seek protection from creditors under applicable bankruptcy laws. At December 31, 2009, we had total assets of $13,705,275 compared to total assets of $81,098. The increase is mainly due to the acquisition of Intangible assets and Goodwill ($13,228,721) and Deposit on machinery ($609,823). At December 31, 2009, we had total current liabilities of $2,295,558 compared to total current liabilities of 918,524 at December 31, 2008. The liabilities are mainly due to (i) accrued operational costs ($391,177), (ii) customer deposit ($454,940) and (iii) loan notes from shareholders ($1,402,055). We are party to a lease for our Montreal office (the “Montreal Lease”), at a minimum annual rent of approximately $64,000 per year. The Montreal Lease expires in February 15, 2014. The Company has vacated the premises and according to the lease, a six month rent might have to be paid if the landlord intends a lawsuit against the Company. The six month rent amount has been provisioned in the Financial Statements. Our financial condition raises substantial doubt about our ability to continue as a going concern. Management's plan for our continued existence includes selling additional stock through private placements and borrowing additional funds to pay overhead expenses while maintaining marketing efforts to raise our sales volume. Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue as a going concern. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Memorandum. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We have only had operating losses which raise substantial doubts about our viability to continue our business and our auditors have issued an opinion expressing the uncertainty of our company to continue as a going concern. If we are not able to continue operations, investors could lose their entire investment in our company. 20 Limited Operating History We have a history of operating losses, and may continue to incur operating losses. We experienced losses during the fiscal year ending December 31, 2009. With respect to the audited year ended December 31, 2009, we incurred losses of $975,857 (compared with losses of $4,939,044 for the same period last year). We had negative working capital for the year ending December 31, 2009 of $1,668,483 (compared with $837,426 for the same period last year), and a stockholders' deficiency of $5,835,523 audited as of December 31, 2009 (compared with a stockholders' deficiency of $837,426 audited as of December 31, 2008). All of these developments raise substantial doubt about our ability to continue as a going concern. As a result of these losses and the losses incurred as of December 31, 2009, our auditors may issue an opinion in their audit report for the year ended December 31, 2009 expressing uncertainty about the ability of our Company to continue as a going concern. This means that there is substantial doubt whether we can continue as an ongoing business without additional financing and/or generating profits from our operations. Contractual Obligations The Company is a party to a lease for its Montreal office, at a minimum annual rent of approximately $64,000 per year. The Montreal Lease expires in February 15, 2014. The Company has vacated the premises and according to the lease, a six month rent might have to be paid if the landlord intends a lawsuit against the Company. The six month rent amount has been provisioned in the Financial Statements. The Company is a party to a lease for its Barrington office, at a minimum annual rent of approximately $23,000 per year. The Barrington Lease expires in May, 2013. Off Balance Sheet Arrangements We have no off balance sheet arrangements other than as described above. We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as shareholder’s equity or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing, hedging or research and development services with us. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX TO THE FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statement of Stockholders’ Equity/(Deficiency) F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 21 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders We have audited the accompanying balance sheets ofEcoloCap Solutions, Inc. (a development stage company) (formerly XL Generation Inc.) as of December 31, 2009 and 2008 the related statements of operations, stockholder's deficiency and cash flows for the years ended December 31, 2009 & 2008 and for the period from inception (January 1, 2007) to December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position ofEcoloCap Solutions, Inc. (a development stage company) (formerly XL Generation Inc.) as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years ended December 31, 2009 & 2008 and for the period from inception (January 1, 2007) to December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has incurred a loss since inception, has a net accumulated deficit and may be unable to raise further equity. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Paritz & Company, P.A. Hackensack, New Jersey May 11, 2010 F-1 22 ECOLOCAP SOLUTIONS INC. (Formally known as XL GENERATION INTERNATIONAL INC.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, ASSETS CURRENT ASSETS Cash $ $ Taxes Receivable Deposit on machinery - Prepaid expenses and sundry current assets TOTAL CURRENT ASSETS INTANGIBLE ASSETS ( note 2 and 5 ) - GOODWILL ( note 2 ) - PROPERTY AND EQUIPMENT, AT COST, LESS ACCUMULATED DEPRECIATION TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES: Customer deposits - Note payable (note 7) Note payable-stockholders (note 8) Accrued expenses and sundry current liabilities (note 6) TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' DEFICIENCY Common stock $ $ Additional paid in capital Accumulated Deficit Deficit accumulated during development period TOTAL STOCKHOLDERS' DEFICIENCY $ $ Non-controlling interest - TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ F-2 23 ECOLOCAP SOLUTIONS INC. (Formally known as XL GENERATION INTERNATIONAL INC.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS DEFICIENCY Common stock Authorized Deficit accumulated Shares, Additional during Other Non- Stockholders Par value paid in Accumulated Development Comprehensive controlling Deficiency Shares Capital Deficit Stage Income (Loss) Subtotal interest Total December 31,2006 $ - $ Proceeds from the issuance of common stock - - Stock options Net Income - - Other comprehensive Income December 31,2007 $ - $ $ $ Shares issued for settlement of services Shares issued following exercise of stock options 25 Proceeds from the issuance of common stock - - Shares issued for settlement of a debt Net Loss - - December 31,2008 $ - $ $ $ Shares issued following acquisition Shares issued for services Proceeds from the issuance of common stock $ $ $ - $ - $ - $ $ - $ Non-controlling interest pursuant to acquisition (see Note 2) Net Loss - - December 31,2009 $ - $ $ $ F-3 24 ECOLOCAP SOLUTIONS INC. (Formally known as XL GENERATION INTERNATIONAL INC.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Beginning of development Year Ended stage, January 1, December 31, 2007, through December 2009 SALES $ - $ - $ - COSTS AND EXPENSES: - - - Selling, general and administrative Depreciation and Amortization ( note 5 ) - Gain on settlement of debts – foreign Subsidiary Compensation expense Interest Foreign exchange loss (gain) TOTAL COSTS AND EXPENSES NET INCOME (LOSS) $ $ $ Attributable to: Ecolocap Solutions Inc. $ $ $ Non-controlling interest $ $ - $ Net (Loss) Per Share $ $ $ N/A Average weighted Number of Shares N/A F-4 25 ECOLOCAP SOLUTIONS INC. (Formally known as XL GENERATION INTERNATIONAL INC.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS Year ended December 31, 2009 and 2008 Beginning of development stage, January 1, 2007, through December 2009 Net income (loss) $ $ $ Adjustment to reconcile net income to net cash used in operating activities Depreciation and amortization Issuance of common stockfor services Stock based compensation - Non cash adjustment Non-controlling interest - Changes in operating assets and liabilities: Prepaid expenses and sundry current assets Taxes Receivable Deposit on machinery - Accrued expenses and sundry current liabilities Net cash provided by (used in)operating activities $ $ $ Investing activities Cash acquired during acquisition 38,115 - 38,115 Acquisitions of property and equipment - Net cash provided by (used in) investing activities $ $ $ Financing activities Stock payable Issuance of common stock Sale of common stock Proceeds (Repayment) of loans payable - Proceeds (Repayment) of loans payable shareholder Net cash provided by financing activities $ $ $ (Decrease) in cash Cash- beginning of period Cash - end of period $ $ $ Supplemental Disclosure of Cash Flow information Non cash items: Stock based compensation - Unrealized foreign exchange - - F-5 26 ECOLOCAP SOLUTIONS INC. (Formally known as XL GENERATION INTERNATIONAL INC.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1-NATURE OF BUSINESS EcoloCap Solutions Inc. (hereinafter "Ecolocap" or the "Company") is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. Our business approach combines science, innovation, and market-ready solutions to achieve environmentally sustainable and economically advantageous, power and energy management practices in the following areas: MBT M-Fuel EcoloCap Solutions Inc., through its subsidiary Micro Bubble Technologies Inc. ("MBT"), developed M-Fuel, an innovative suspension fuel that far exceeds all conventional fuels’ costs and efficiencies. This environmentally-friendly and economical product is designed to offer fully scalable and customizable fuel solutions that will increase efficiency, lower operating costs, and reduce emissions.M -Fuel is a suspension mixture of 60% heavy oil, 40% H plus O2 molecules, and a 0.3% stabilizing additive. The production of M-Fuel takes place in our Nano Processing Units (NPU), a self contained device that is sized for output. The NPU’s can be configured to operate in conjunction with an engine or burner to sully M-Fuel on demand, or pre-manufactured for delivery. M-Fuels unique burning process facilitates increased efficiency, resulting in reduced emissions by 60%, reduced fuel consumption by 40%, and cut costs by up to 25%. MBT -Batteries EcoloCap Solutions Inc., through its subsidiary MBT, developed the Carbon Nano Tube Battery (CNT-Battery), a fully recyclable, rechargeable battery that far exceeds the performance capabilities of any existing battery on the market at this time. This environmentally-friendly and economical product is designed to offer fully scalable and customizable power solutions that will increase efficiency, lower operating costs, and reduce emissions. Our proprietary technology modifies the fabrication of lead acid batteries by applying a highly-conductive carbon nano tube coating to the anode and cathode cells. As a result, conductive surface area is increased by a factor of billions and electricity is carried out more efficiently.The CNT-Battery’s advanced technology demonstrates eight times the reserve capacity of traditional lead acid batteries, two and a half times the energy density of lithium-ion batteries, and a recharge time of just five minutes; all at a fraction of the cost of lithium-ion batteries. CER Recognizing the opportunities created by the Kyoto Protocol Exchange Mechanisms, EcoloCap Solutions Inc. has developed an integrated development approach that focuses upon both existing and needed infrastructure facilities to produce substantial new value in the form of tradable Carbon Credits ("CERs"). EcoloCap brings together the know-how, capital andtechnology. EcoloCap has the resources and expertise necessary for the creation of CERs traded in the new Carbon Market. The Company brings together the know-how, capital, technology, engineering, and on-the-ground operators for the successful development of Greenhouse Gases capture and utilization projects under the Clean Development Mechanism. The CERs so created are then sold through established international markets. F-6 27 EcoloCap has developed an integrated development approach that focuses on generating the Carbon Credits in developing countries to produce substantial new value in the form of tradable CERs while at the same time maximizing alternative energy generation co-products for additional revenues. DEVELOPMENT STAGE COMPANY The Company was an active business from 2005 through 2006 and was involved in the manufacture and sales of an artificial sport surface.Commencing 2007, the Company was looking for new business and commenced the Carbon Credits (CER’S) business. The Company currently has operations but no revenues and, in accordance with the relevant authoritive guidance is considered a Development Stage Enterprise. As a development stage enterprise, the Company discloses the deficit accumulated during the development stage and the cumulative statements of operations and cash flows from January 1, 2007 to the current balance sheet date. NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of the Company and its subsidiaries EcoloCap Solutions Canada Inc. and Micro Bubble Technologies Inc. (see Note 12) after the elimination of inter-company accounts and transactions. CASH AND CASH EQUIVALENTS The Company considers all highly liquid debt instruments with original maturities not exceeding three months to be cash equivalents. The Company maintains cash balances at various financial institutions. Accounts at each institution are insured by the Federal Deposit Insurance Corporation up to $250,000. The Company’s accounts at these institutions may, at times, exceed the federally insured limits. The Company has not experienced any losses in such accounts. INCOME TAXES The asset and liability approach is used to account for income taxes by recognizing deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities. The Company records a valuation allowance to reduce the deferred tax assets to the amount that is more likely than not to be realized. USE OF ESTIMATES In preparing financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheet and revenue and expenses in the income statement. Actual results could differ from those estimates. LOSS PER COMMON SHARE The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss, adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. F-7 28 STOCK BASED COMPENSATION The Company accounts for stock options and similar equity instruments issued in accordance with SFAS No. 123(revised), “Share-Based Payment”. Accordingly, compensation costs attributable to stock options or similar equity instruments granted are measured at the fair value at the grant date, and expensed over the expected vesting period. Transactions in which goods or services are received in exchange for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable.The relevant authoritative guidance requires excess tax benefits be reported as a financing cash inflow rather than as a reduction of taxes paid. GOODWILL, OTHER INTANGIBLES AND LONG-LIVED ASSETS The Company records as goodwill the excess of purchase price over the fair value of the tangible and identifiable intangible assets acquired. Current authoritative guidance requires that goodwillnot being amortized, but be tested for impairment annually as well as when an event or change in circumstance indicates an impairment may have occurred. Goodwill is tested for impairment by comparing the fair value of the Company’s individual reporting units to their carrying amount to determine if there is potential goodwill impairment. If the fair value of the reporting unit is less than its carrying value, an impairment loss is recorded to the extent that the implied fair value of the goodwill of the reporting unit is less than its carrying value. Long-lived assets, including fixed assets and intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value may not be recoverable. In reviewing for impairment, the carrying value of such assets is compared to the estimated undiscounted future cash flows expected from the use of the assets and their eventual disposition. If such cash flows are not sufficient to support the asset’s recorded value, an impairment charge is recognized to reduce the carrying value of the long-lived asset to its estimated fair value. The determination of future cash flows, as well as the estimated fair value of long-lived assets, involves significant estimates on the part of management. In order to estimate the fair value of a long-lived asset, the Company may engage a third-party to assist with the valuation. If there is a material change in economic conditions or other circumstances influencing the estimate of future cash flows or fair value, the Company could be required to recognize impairment charges in the future. Impairment: At each reporting date, the Company assesses whether there is any indication that its intangible assets, or property, plant and equipment are impaired. If any such indication exists, the Group estimates the recoverable amount of the asset and the impairment loss if any. Goodwill is tested for impairment annually or more frequently if events or changes in circumstances indicate that it might be impaired. If an asset does not generate cash flows that are independent from those of other assets or groups of assets, recoverable amount is determined for the cash-generating unit to which the asset belongs. The recoverable amount of an asset is the higher of its fair value less cost to sell and its value in use. Value in use is the present value of future cash flows from the asset or cash-generating unit discounted at a rate that reflects market interest rates adjusted for risks specific to the asset or cash- generating unit that have not been reflected in the estimation of future cash flows. If the recoverable amount of an intangible or tangible asset is less than its carrying value, an impairment loss is recognised immediately in profit or loss and the carrying value of the asset reduced by the amount of the loss. A reversal of an impairment loss on intangible assets (excluding goodwill) or property, plant and equipment is recognised as it arises provided the increased carrying value does not exceed that which it would have been had no impairment loss been recognised. Impairment losses on goodwill are not reversed. RESEARCH AND DEVELOPMENT Research and development costs are charged to expense as incurred. F-8 29 ACQUISITION OF MICRO BUBBLE TECHNOLOGIES INC. On September 10, 2009, the Company completed the acquisition of 55% of MBT, a company engaged in the business of marketing, distributing, setting up sub-distributors, and selling products based on nano technologies, for a purchase price of $7,172,000 in exchange for 54,000,000 common shares of the Company. The final purchase price remains subject to post-closing working capital adjustments. The purchase price allocation is considered preliminary; additional adjustments may be recorded during the allocation period specified by the relevant authoritive guidance as additional information becomes known or payments are made. The acquisition was accounted for using the acquisition method of accounting in accordance with the relevant authoritive guidance. The purchase price has been assigned to the assets acquired and liabilities assumed based on their estimated fair values. The intangible assets are being amortized over periods ranging from ten to fifteen years. The Company’s financial statements include the results of operations of Micro Bubble subsequent to the acquisition date. MBT developed M-Fuel, an innovative suspension fuel that far exceeds all conventional fuels’ costs and efficiencies.It also developed and manufactures the Carbon Nano Tube Battery (CNT-Battery), a fully recyclable, rechargeable battery that far exceeds the performance capabilities of any existing battery on the market at this time.The acquisition of this business will enable the Company to expand its reference in an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop and sell cleaner alternative energy products. The acquisition was accounted for as follows (in thousands): Assets: Cash
